             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TEVIN BAX,                           :
    Plaintiff                        :
                                     :             No. 1:20-cv-222
           v.                        :
                                     :             (Judge Rambo)
MATTHEW DWAYNE CLARK,                :
   Defendant                         :

                                  ORDER

     AND NOW, on this 24th day of June 2021, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The DOC’s motion to quash (Doc. No. 60) is DENIED, and Plaintiff’s
          cross-motion to compel compliance (Doc. No. 64) is GRANTED;

     2.   Within sixty (60) days of the date of this Order, the DOC is directed to
          provide copies of Plaintiff’s psychological file and Defendant Clark’s
          personnel file, including any documents regarding any other alleged
          assaults committed by him, to counsel for Plaintiff, subject to any
          confidentiality agreement the parties may find it necessary to enter into;
          and

     3.   Plaintiff will be required to pay the costs incurred by the DOC in
          complying with the subpoena duces tecum.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
